Citation Nr: 1111153	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date before November 19, 2002, for the grant of service connection for a lumbar spine disability to include degenerative disc disease.

2. Entitlement to an effective date before November 19, 2002, for the grant of service connection for residuals of a deviated nasal septum.  

3. Entitlement to an effective date before November 19, 2002, for the grant of service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty including from May 1990 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2007 and May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal, the Veteran limited his appeal to the claim for earlier effective dates for service connection.  

In July 2009, the Veteran argued that there was clear and unmistakable error with the Board's decision in March 2009 regarding the claims of earlier effective dates; however, the Board's decision did not address the issues of earlier effective dates and only remanded the issue of an earlier effective date for service connection for a low back disability for further development.  Therefore the Veteran's motion lacks legal merit.  

In a rating decision in June 2009, the RO found that there was clear and unmistakable error with the rating decision of November 2007 which assigned an effective date of October 19, 2002, for the grant of service connection for a low back disability.  The rating in June 2009 assigned a new effective date of November 19, 2002, for the grant of service connection for a low back disability and therefore the issue on appeal is entitlement to an effective date before November 19, 2002, for the grant of service connection for a lumbar spine disability to include degenerative disc disease.  

In March 2009, the Board remanded the issue of an earlier effective date for service connection for a low back disability for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The original claim for VA disability compensation for lumbar spine disability to include degenerative disc disease was received at the RO on November 19, 2002, and there was no pending claim, formal or informal, before November 19, 2002.

2. The original claim for VA disability compensation for residuals of a deviated nasal septum was received at the RO on November 19, 2002, and there was no pending claim, formal or informal, before November 19, 2002.

3. The original claim for VA disability compensation for sinusitis was received at the RO on November 19, 2002, and there was no pending claim, formal or informal, before November 19, 2002.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 19, 2002, for the grant of service connection for lumbar spine disability to include degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2010).

2. The criteria for an effective date earlier than November 19, 2002, for the grant of service connection for residuals of a deviated nasal septum have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3. The criteria for an effective date earlier than November 19, 2002, for the grant of service connection for sinusitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

On the claim for an earlier effective date, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claims of service connection by letters dated in November 2003 and in April 2006.  Where, as here, the claims have been granted and an effective dates have been assigned, the claims have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  




Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As there is no indication of the existence of additional evidence to substantiate the claims on appeal, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date Criteria

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).





Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

The Veteran contends that he is entitled to an effective date in May 1994, when he was discharged from service for his claims of service connection for lumbar spine disability to include degenerative disc disease, residuals of a deviated nasal septum, and sinusitis.  The Veteran asserts that he was unaware that he could file a claim for benefits when he was separated from service in May 1994.

Under precedent case law, binding on the Board, a VA claimant is held to be on notice of lawfully promulgated agency regulations and the regulations are binding on all claimants regardless of actual knowledge of what is in the regulations or of the hardship of innocent ignorance.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Innocent ignorance of the necessity to file a claim in order to receive VA benefits is not a legal basis for a retroactive award of an effective date.  

As the record contains no communication from the Veteran prior to November 19, 2002 expressing the intent to file a claim of service connection for a low back disability, residuals of deviated septum, and sinusitis, there is no pending claim, formal or informal, before November 19, 2002.  38 C.F.R. §§ 3.155, 3.160(c).








To the extent that the Veteran argues that because the low back disability, residuals of deviated septum, and sinusitis are of service origin the effective date should be the day after discharge from active service, he did not file his claim for any of the disabilities within one year after service, and the law provides that the date of claim is either the date of receipt of claim or the date entitlement arose, whichever is later.  In this case, the later date, the date of receipt of claim is governed by operation of law.  38.U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

As the effective date of the award of service connection is based on the date that the application upon which service connection is awarded is filed, in this case, November 19, 2002, and as the claims of service connection for a low back disability, residuals of deviated nasal septum, and sinusitis were received on November 19, 2002, more than one year after of separation from active service in 1994, there is no factual or legal basis to assign an effective date before November 19, 2002.  

For these reasons, the Board finds no legal basis for awarding service connection for a low back disability, residuals of deviated septum, and sinusitis earlier than November 19, 2002.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim for an effective date earlier than November 19, 2002, for the grant of service connection for lumbar spine disability to include degenerative disc disease, residuals of a deviated nasal septum, and sinusitis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)









ORDER

An effective date earlier than November 19, 2002, for the grant of service connection for lumbar spine disability to include degenerative disc disease is denied.

An effective date earlier than November 19, 2002, for the grant of service connection for residuals of a deviated nasal septum is denied.  

An effective date earlier than November 19, 2002, for the grant of service connection for sinusitis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


